Citation Nr: 0304141	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-15 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to compensation benefits pursuant to Title 
38, Section 1151, United States Code, for visual disability 
based on VA treatment during the period August 1998 to March 
1999.

2.  Entitlement to compensation benefits pursuant to Title 
38, Section 1151, United States Code, for bilateral foot 
disability based on VA treatment during the period August 
1998 to March 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and R.R.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1952 to June 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  Visual disability is due to an intervening event; it is 
not the result of an event not reasonably foreseeable, 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
the furnishing of medical treatment during the period August 
1998 to March 1999.

3.  Disability of the feet is due to an intervening event it 
is not the result of an event not reasonably foreseeable, 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
the furnishing of medical treatment during the period August 
1998 to March 1999.




CONCLUSIONS OF LAW

1.  The requirements for compensation benefits for visual 
disability based on VA treatment during the period August 
1998 to March 1999 have not been met.  38 U.S.C.A. § 1151 
(West Supp. 2002).

2.  The requirements for compensation benefits for a 
bilateral foot disability based on VA treatment during the 
period August 1998 to March have not been met.  38 U.S.C.A. § 
1151 (West Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  For the purposes of this 
decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through a statement of the case and 
a supplement thereto the veteran has been informed of the 
requirements for the benefits sought on appeal, the evidence 
considered by VA, and the reasons for the determinations made 
relevant to the veteran's appeal.  In a letter dated in 
November 1999, the RO advised the veteran that she would need 
to submit a doctor's statement showing that the claimed 
visual and foot conditions were caused or aggravated by 
negligent VA treatment.  The RO also advised the veteran that 
VA could request records from a VA Medical Center but that 
she must arrange for other records to be submitted in 
connection with her claim.  The Board also notes that the 
presentation prepared by the veteran's representative in 
January 2002 specifically cites to and evidences knowledge of 
the enactment of the VCAA.  The claims file thus reflects 
that the veteran has been advised of the assistance that VA 
would provide in obtaining evidence and information from 
Federal agencies in support of the claim and also that the 
veteran has been advised of her own responsibilities in 
providing information needed to enable the RO to obtain 
evidence and information in support of the claims, or her 
responsibility to submit evidence she wanted considered in 
connection with her claim.  In addition, the Board wrote a 
letter to the appellant in April 2002 informing her that she 
should complete and return the enclosed authorization forms 
for all health care providers who might possess additional 
records pertinent to her claims to enable the Board to obtain 
such records.  In this letter, the Board also informed the 
veteran that an examination was necessary to substantiate her 
claims and that it was important for her to appear for the 
examination scheduled pursuant to the Board's directive.  In 
December 2002, the Board informed the veteran that a May 2002 
VA examination was not adequate and that it was therefore 
necessary for her to appear for another VA examination.  
Accordingly, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the Board notes that 
available VA Medical Center records from the time period in 
question are of record.  In an April 2002 response to the 
Board's request for information concerning all pertinent 
treatment, the veteran's representative cited to records of 
treatment at VA facilities in White River Junction, Vermont 
(from 1998 to the present) and in Manchester, New Hampshire 
(from June 2001 to the present).  The representative 
indicated that there was no medical evidence outside of these 
VA facilities.  Additional reports, dated in May 2002, from 
the Manchester, New Hampshire VA Medical Center, were 
thereafter associated with the claims file.  The claims file 
includes a report of contact dated in May 2002, which 
indicates that all records from White River Junction were 
transferred to the Manchester, New Hampshire VA Medical 
Center in 1999.  The claims file thus specifically contains 
records from the White River Junction VA Medical Center for 
the 1998 to 1999 period, and records from the Manchester, 
New Hampshire VA Medical Center from October 1996 to 
May 2002.  The claims file also contains treatment records 
from Dr. Bellows and treatise information submitted by the 
veteran.  Finally, the claims file contains medical evidence 
speaking directly to the existence and etiology of claimed 
visual and foot disabilities.  Most recently, pursuant to 
development ordered by the Board, VA obtained examination 
opinions in December 2002.  In a letter dated in January 
2003, the veteran was advised of the content of such 
examination opinions and afforded further opportunity to 
respond with evidence or argument.  Neither the veteran nor 
her appointed representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate either of the veteran's claims.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

Legal Criteria

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective October 1, 1997.  
The veteran's claims were filed after October 1, 1997.  
Therefore, only the amended law is applicable to this appeal.  
See VAOPGCPREC 40-97 (December 13, 1997), published at 63 
Fed. Reg. 31,263 (1998).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  

The claimant must show additional disability that is actually 
the result of disease or injury, or an aggravation of an 
existing disease or injury, suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
(2).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

Records dated in 1996 include note of hypercholesterolemia, 
hypertension, glaucoma, and arthritis in multiple joints, and 
also indicate the veteran was overweight.  In 
September/October 1997, the veteran was diagnosed with 
diabetes; treatment with weight reduction and diet was 
recommended.  In 1997 the veteran was also treated for eye 
problems, and for joint complaints to include gout.

A VA record dated in January 1998 notes that the veteran had 
a one-and-one-half year history of diabetes, controlled by 
diet.  She was noted to have primary open-angled glaucoma.  
In September 1998, the veteran was noted to be on Prednisone 
for arthritis, 10 milligrams daily.  She indicated she was 90 
percent improved on the Prednisone and was seeking consult 
relevant to a possible knee replacement.  Her glaucoma and 
hypertension were stable.  It was also noted that her 
diabetes was doing well, with home glucose at 90 to 102, 
without any noted lows.  Another September 1998 record 
indicates that Prednisone would be continued, and that 
pending the veteran's response over time, disease modifying 
agents would be added it if appeared that the Prednisone 
could not be significantly tapered.  A VA outpatient record 
dated in October 1998 includes note that the veteran was 
experiencing increased knee pain and some decreased sensation 
over the left ankle.

The veteran was hospitalized at a VA facility from November 
to December 1998.  She complained of worsening knee pain, for 
which she underwent knee replacement.  Also noted were other 
medical problems, to include hypertension, diabetes mellitus 
and hypercholesterolemia.  It was noted that she had been on 
stress dose steroids prior to her total replacement surgery.  
During hospitalization the dose was tapered to the previous 
pre-admission dose of 10 milligrams of Prednisone per day.  
It was suggested that Prednisone should be further tapered, 
especially considering that the veteran showed signs of 
immunosuppression with herpetic and possible Candida 
outbreaks post-operatively.  A December 1998 progress note 
includes the veteran's report that VA surgeons wanted her 
weaned of Prednisone.  A later note indicates Prednisone was 
decreased to 7.5 milligrams daily.  A January 1999 outpatient 
note indicates that the veteran's weight had not changed 
since June 1998.  Her blood sugar was 143.  The entry notes 
that the veteran always had an excuse as to why no weight 
loss had occurred.  A later January 1999 note indicates the 
physician wanted to see Prednisone stopped.  At that time the 
veteran was taking 7.5 milligrams daily.  Prednisone was then 
reduced to 5 milligrams daily, then altering between five 
milligrams and 2.5 milligrams.  

In February 1999, the veteran's eyes were evaluated.  She 
complained of blurred vision.  The impression was decreased 
visual acuity with a question as to whether it was due to 
nuclear sclerosis or fluctuation in blood sugar.  It was 
stated that it had been a myopic unilateral shift and that 
the veteran's blood sugar had been less then 200 since 
November 1998, with a progression of blurred vision since 
that time.  There was no evidence of diabetic retinopathy.  
Another February 1999 entry indicates that the veteran's 
blood sugar was 190 before breakfast and 315 after eating.  
The overall impression was that the veteran had a significant 
myopic shift, probably due to blood sugar.  In March 1999 the 
veteran expressed concern about her Prednisone use; it was 
indicated that she would like to speed up the taper.  
Prednisone was decreased to 2.5 milligrams for two weeks 
prior to discontinuance.  An April 1999 VA outpatient note 
indicates to decrease Prednisone prescribed for arthritis.  
The entry notes that the veteran's eyesight was still blurred 
from fluctuating blood sugar levels and that the veteran's 
blood sugar level was uncontrolled.  Another April 1999 entry 
indicates that the veteran had completed a slow tapering of 
Prednisone two weeks ago.  From April to May 1999, the 
veteran reported increased swelling and symptoms of synovitis 
in her lower extremities.  

In June 1999, the veteran contacted VA and applied for 
compensation benefits for disabilities of the eyes and feet 
claimed to have resulted from the prolonged use of Prednisone 
prescribed by VA for a knee disability.  The veteran reported 
she had been treated with Prednisone beginning in September 
1998.  She indicated that medical professionals had advised 
that Prednisone should be prescribed for only a short period 
of time but that her prescription was extended through April 
1999.  She reported that around this time period she began 
having problems with her eyes and her feet.  She identified a 
VA physician as having opined that a relationship existed 
between Prednisone use and her eye problems.  

In June 1999, the veteran was noted to have had recent 
difficulty with glucose control.  A July 1999 VA outpatient 
note indicates that the veteran had been taking 10 milligrams 
of Prednisone since September 1998 and had been on a slow 
taper since January 1999.  Also in July 1999, the veteran was 
noted to have bilateral cataracts.  She was noted to have 
better glucose control than previously.  A VA outpatient 
record dated in August 1999 notes the veteran's complaints of 
foot pain as well as a pins and needle sensation at night.  
Examination revealed sensation to be intact.  The assessment 
was diabetes with probable early paresthesias and 
osteoarthritis of both feet.

Outpatient records dated in September 1999 note the veteran's 
foot complaints.  The entry indicates that the veteran had 
been told the pain was neuropathic.  The veteran asserted 
that it was due to Prednisone use, causing a disturbance in 
her blood sugar.  The outpatient record includes the 
statement that the veteran, "did not seem to understand that 
neuropathy is caused from past hyperglycemia."  The veteran 
underwent cataract surgery in October 1999.  Also in October, 
VA records note the veteran's report of having been told she 
had neuropathy.  The veteran underwent cataract removal in 
November 1999.  An outpatient record noted the veteran had 
diabetes mellitus without insulin, with a borderline blood 
sugar of 150 in the morning, 88 in the evening, and a highest 
blood sugar of 195.  

In a statement dated in February 2000, D. Bellows, M.D., 
F.A.C.S., associated with the Medical Eye Center, stated that 
the veteran had been treated for bilateral cataracts.  Dr. 
Bellows noted a history of the veteran having taken steroids 
systemically in the past and stated that the use of steroids 
is known to be associated with the development of cataracts.  
Accompanying that statement is an excerpted treatise from the 
Internet pertaining to Prednisone.  Such sets out that 
glucocorticoids, such as Prednisone, modify the body's immune 
responses, and that prolonged use may produce posterior 
subcapsular cataracts, increased occurrence of certain 
infections, elevation of the blood pressure and salt and 
water retention, and manifestations of latent diabetes 
mellitus or increased requirements for insulin or oral 
hypoglycemic agents in diabetics.  The treatise additionally 
sets out manners of therapeutic usage, to include dosages and 
treatment periods, noting that in general the course of 
treatment should be specific to the case.

In a statement dated in March 2000, Dr. Bellows stated that 
it was at least as likely as not that the use of systemic 
steroids (Prednisone) caused the veteran's cataracts.  The 
record contains clinical records from Dr. Bellows, dated from 
1981 to 1999.  Such reflect treatment of the veteran for eye 
problems, to include with 60 milligrams of Prednisone in May 
1981, tapered through September/October 1981.  Those records 
also note the veteran to have had glaucoma and uveitis.  In 
August 1999 the veteran complained of decreased visual acuity 
and was diagnosed with cataracts.

VA records dated in 2000 and 2001 note continued following 
for various problems, including treatment to control the 
veteran's weight and blood sugar, and periodic vision and 
foot checks with treatment for mycotic nails.  VA records 
dated in April 2001 indicate that the veteran had had no 
changes in visual symptoms since her last visit.  She was 
noted to have no diabetic retinopathy and to be post cataract 
excision bilaterally.

In March 2001, the veteran testified at a personal hearing.  
She indicated that in January 1999 her physician told her 
that Prednisone could have "fed" her cataracts.  She 
indicated her current vision was 20/20, but that she required 
glasses for reading.  Relevant to her feet she described 
numbness, and that such increased during her Prednisone use.  
She indicated that her diabetes required medication only 
after the Prednisone was discontinued.  

The veteran appeared for a VA examination of her feet in 
April 2002.  She complained of foot pain, preceding the 
initiation of Prednisone therapy, but indicated that she had 
had a progressive increase in pain and swelling since 
stopping the Prednisone.  The examiner noted the veteran was 
obese, and that she had experienced a weight gain and glucose 
intolerance concomitant with increasing foot problems.  The 
examiner questioned whether the veteran's foot pain was not 
largely due to her weight gain.  Also noted was possible 
early diabetic neuropathy.  The examiner opined that steroids 
were not the cause of the veteran's constellation of 
symptoms.  

The veteran presented for a VA eye examination in April 2002.  
The examiner considered the veteran's contentions and also 
reviewed the claims file, noting that the veteran had been 
diagnosed with glaucoma approximately 20 years earlier.  Also 
noted was a history of hypertension and diabetes.  The 
examiner diagnosed refractive error, glaucoma, diabetes 
without diabetic retinopathy, hypertension with hypertensive 
retinopathy and pseudoaphakia.  The examiner stated that a 
review of old records indicated nuclear sclerotic cataract 
was present bilaterally prior to initiation of Prednisone 
treatment, with a mild decrease in visual acuity at that 
time.  Also noted was that that an eye examination in July 
1999 revealed nuclear sclerotic cataract along with 
subcapsular cataract, the types of cataract most consistent 
with steroid usage.  The examiner opined that it was at least 
as likely as not that the use of Prednisone treatment between 
August 1998 and March 1999 caused a worsening of the 
veteran's cataracts and the need for subsequent cataract 
surgery to improve her vision.  The examiner noted that 
glaucoma was stable and under control and that the veteran 
did not have signs of diabetic retinopathy or eye disease 
related to diabetes at that time.  The veteran was also 
evaluated for diabetes in April 2002.  The examiner noted 
that Prednisone may clearly contribute to blood sugar 
elevation, but that it was unclear whether cataracts could 
develop within a six-month period.

In May 2002, the veteran appeared for a VA examination of her 
feet.  The examiner noted a history of degenerative joint 
disease and arthritis, shown in records dated in 1996.  The 
examiner also noted that the veteran had a history of 
hypertension, diabetes, and hyperlipidemia, all treated with 
medication.  The examiner cited to review of the file, to 
include records showing that treatment with Prednisone 
started on September 11, 1998 at 20 milligrams, followed by 
10 milligrams, and then tapered until March 1999.  The 
examiner cited to a five milligram dose of Prednisone, 
altering to 2.5 milligrams before stopping use of Prednisone.  
Also noted was that the veteran had a total knee replacement 
in 1998.  Thereafter, the veteran reported difficulties with 
her lower extremities, specifically pain and a numbing 
sensation from the knees down to the feet.  The examiner 
noted that the veteran had a history of diabetes since 1965, 
controlled on diet until recently requiring treatment with 
insulin and hypoglycemic agents.  The examiner noted clinical 
findings and complaints and concluded that the veteran's 
symptoms were most probably related to her diabetes and most 
probably diabetic peripheral neuropathy.  The examiner opined 
that the veteran's foot pain was not related to Prednisone 
use.  

VA records dated in May 2002 include the results of nerve 
conduction studies showing neuropathy.  

The veteran presented for VA examinations in December 2002.  
In connection with examination of the feet, the veteran 
reported having had foot problems for a long time.  She 
indicated that in 1998 she was placed on Prednisone due to 
arthritis and was not weaned off the Prednisone until 
March 1998.  She indicated that she experienced a weight gain 
during that time period.  Also noted was that the veteran had 
had diabetes since 1965, maintained by diet until 1998.  The 
veteran indicated she had started taking Glyburide in the 
fall of 1998 or March 1999.  The examiner noted that the 
veteran had been considered obese for a good portion of her 
life.  The examiner then reviewed the medical records, noting 
the veteran's claims of increased foot problems due to 
Prednisone use and a negative effect of Prednisone on her 
diabetes and blood sugar.  The examiner noted arthritis and 
sensory impairment in the lower extremities, without signs of 
peripheral vascular disease or previous ulcerations.  The 
pertinent diagnoses were diabetes mellitus with peripheral 
neuropathy in the left lower extremity of moderate degree; 
mild degenerative arthritis of both feet, compatible with age 
and body habitus; and, obesity with chronic edema of both 
lower extremities, worse on the left.  The examiner stated 
that while long-term cortisone (Prednisone) therapy can upset 
diabetic control by virtue of fluid retention and metabolic 
changes, it was less than likely that such caused any 
permanent changes in the veteran's diabetic condition so as 
to trigger a peripheral neuropathy.  The examiner opined it 
was more likely than not that the peripheral neuropathy 
existed prior to the knee surgeries or the onset of cortisone 
treatment.  The examiner further opined that it was not 
likely that a bilateral foot disorder resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault in VA's treatment of 
the veteran with Prednisone from August 1998 to March 1999.  
The examiner also included note that the veteran had had 
gastroparesis, a neuropathic condition of the stomach, prior 
to undergoing Prednisone therapy, and also that the veteran 
acknowledged improved ambulation since her knee surgeries 
despite her claims of foot problems.

In connection with examination of the eyes in December 2002, 
the claims file was reviewed, to include the report of 
examination completed in April 2002.  The examiner opined it 
was not at least as likely as not that the increase in 
severity of the veteran's cataracts resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA.  The 
examiner opined that the veteran had no current disability 
related to the formation of cataracts or the acceleration of 
the cataracts by Prednisone.  The examiner indicated that 
cataract removal had been successful and there was no 
residual functional loss or functional impairment due to such 
cataracts.  The examiner also commented that it was not at 
least as likely as not that the veteran's glaucoma was caused 
or chronically worsened by Prednisone treatment.  The 
examiner cited to documented glaucoma as early as September 
1991, with a note that such had been in existence for three 
years at that time.  Also, the veteran was noted to have been 
on glaucoma medication at that time.  The examiner further 
noted that the veteran's glaucoma was, and continued to be, 
well-controlled, without evidence of optic nerve damage or 
visual field loss.

Analysis

The governing statute requires that there be evidence of 
additional disability; that such additional disability was 
caused by VA hospital care, medical or surgical treatment, or 
examination; and that the proximate cause of the disability 
or death was either carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part, or that the additional disability was due to an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

First, the record reflects that Prednisone was prescribed for 
treatment of the veteran's knee problems.  A medical plan was 
proposed, consisting of an initial dosage followed by 
weaning, with notes reflecting contemplation of how to handle 
the dosage if complete weaning was not possible.  VA records 
reflect medical consideration of the need for and recommended 
course for weaning the veteran off Prednisone.  There is 
absolutely no competent medical evidence, VA or otherwise, 
suggesting VA fault or negligence in terms of prescribing, 
continuing the use of, or weaning the veteran from 
Prednisone.

With respect to foot problems, the veteran has complained of 
sensory changes in the feet that began during or after her 
use of Prednisone, diagnosed as neuropathy.  Medical 
professionals have consistently attributed such neuropathy to 
the veteran's diabetes, stating that such is due to past 
episodes of uncontrolled blood sugar levels.  The veteran has 
argued, in turn, that it was the prolonged use of Prednisone 
that caused an increase in the overall severity of her 
diabetes.  She cites to the fact that prior to the period of 
time she was taking Prednisone, her diabetes was controlled 
by diet, whereas during Prednisone use she had difficulty 
controlling her blood sugar and thus was prescribed 
medications for glucose control, which she continues to take.  
In that regard, the Board notes that prior to and coincident 
with Prednisone use the veteran had been counseled as to the 
need for weight loss and monitoring of her blood sugar.  In 
any event, in December 2002, the VA examiner considered the 
veteran's assertions and the medical evidence of record, but 
opined that it was not likely that the veteran's bilateral 
foot disability resulted from Prednisone use.  The examiner 
indicated that existing foot disability did not result from 
VA carelessness, negligence or fault in the prescription or 
cessation of Prednisone, citing to both the veteran's overall 
medical history and also particularly to the fact that the 
veteran had had a neuropathic condition (of the stomach) even 
prior to Prednisone use.  There is no competent medical 
evidence in the claims file refuting that conclusion and 
suggesting that the veteran's foot complaints were caused or 
worsened by Prednisone use, to include as an unforeseen event 
coincident to such prescribed medication usage.  As the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, her own opinions on 
medical causation are not competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

With respect to the veteran's eye problems, the Board first 
recognizes the submission of treatise evidence/excerpted 
Internet materials.  The generic medical journals/treatise 
information submitted by the veteran does not specifically 
address the circumstances in this case.  Such treatise is 
merely informative as background information relevant to the 
nature, use and potential effects of Prednisone.  It does 
not, however, constitute a probative medical conclusion based 
on the medical history and findings specific to the veteran.  
Sacks v. West, 11 Vet. App. 314 (1998); cf. Wallin v. West, 
11 Vet. App. 509 (1998); cf. Wallin v. West, 11 Vet. App. 509 
(1998).

The Board next notes that Dr. Bellows provided a statement 
linking cataract development to the veteran's history of 
steroid use.  It does not appear, however, that Dr. Bellows 
reviewed relevant VA treatment records in forming such 
opinion.  Neither Dr. Bellows' statement nor associated 
clinical records reflect knowledge of the dosage amounts, 
duration or cessation course for the period of VA treatment 
in question.  Nor does Dr. Bellows appear to have noted the 
specific status of the veteran's multiple disabilities prior 
to, during or subsequent to Prednisone use.  Rather, that 
physician's opinion appears to have been offered on the basis 
of the veteran's general history of having had treatment with 
steroids and then having developed cataracts.   Dr. Bellows 
did not, in any case, suggest VA carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part.  Dr. Bellows also failed to identify 
any continuing additional visual disability resulting from 
Prednisone use.

In contrast to the above, the record contains VA medical 
opinions offered by examiners having had the benefit of 
review of the complete claims file, to include records 
documenting the amounts, frequency and duration of Prednisone 
doses prescribed for the veteran.  As such, the Board finds 
the VA opinions to be more probative relevant to whether the 
veteran incurred additional eye disability as a result of 
faulty, negligent or careless VA treatment.  The Board 
emphasizes that the VA evidence is consistent in showing that 
the claimed cataracts have since been surgically removed, 
without evidence of any additional visual disability not 
present prior to Prednisone treatment in 1998 and 1999.  The 
VA examination reports also specifically include an opinion 
that the veteran's glaucoma existed prior to Prednisone use 
prescribed by VA, was stable, and that there was no 
indication of any aggravation by reason of the prescribed 
medication.  As such, the probative evidence of record fails 
to show the existence of additional visual disability at this 
time.

There is, moreover, no competent evidence that cataracts 
represented an event not reasonable foreseeable coincident 
with VA treatment.  In fact, Dr. Bellows' statement points to 
there being a known possibility of cataract development with 
prolonged steroid use.  Furthermore, and as stated above, Dr. 
Bellows did not identify any VA fault in the prescription, 
continuance or discontinuance of Prednisone.  The claims file 
contains competent medical opinions specifically dissociating 
cataracts or other visual disability from VA treatment.  The 
December 2002 VA examiner specifically opined that that the 
veteran's cataracts were not related to Prednisone use, and 
also opined that such did not result from VA carelessness, 
negligence or fault.  There is no other competent and 
probative evidence refuting such conclusion.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim and that doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107.



ORDER

Entitlement to compensation benefits pursuant to Title 38, 
Section 1151, United States Code, for visual disability based 
on VA treatment during the period August 1998 to March 1999 
is denied.

Entitlement to compensation benefits pursuant to Title 38, 
Section 1151, United States Code, for bilateral foot 
disability based on VA treatment during the period August 
1998 to March 1999 is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

